DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 21-24, 27-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blankenship et al. (hereinafter Blankenship)(US 2018/0098187).	
Regarding claim 16, Blankenship teaches a method for receiving a Positioning Reference Signal (PRS) by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a location server(P[0018], received assistance information from E-SMLC, also item 14 in Fig. 5), information related to one or more PRS resource sets, wherein each of the one or more PRS resource sets comprises one or more PRS resources; and receiving, from 1…..20-N are TPs; P[0035], receiving at least one of the cell portion specific PRSs from the TPs; P[0082], associating cell portion ID with its own PRS; also P[0089-0092]).
Regarding claim 17, Blankenship teaches the method of claim 16, wherein the UE determines that the PRSs are received from the same TRP based on the plurality of PRS resources is  being included in the same PRS resource set(P[0089-0092], cell portion ID).
Regarding claim 18, Blankenship teaches the method of claim 16, wherein, based on Quasi Co Location (QCL) being configured between a first PRS resource and a second PRS resource, the first PRS resource and the second PRS resource are transmitted from the same  TRP(P[0068, 0078], system that implemented a set of co-located antennas).
	Regarding claim 21, Blankenship teaches the method of claim 16, wherein the location server is a Location Management Function (LMF)(item 14 in Fig. 5; also P[0077]). 
	Claims 22-24, 27-30 and 33 are rejected for the same reason as set forth in claims 16-18, 21, 16-18, 21 respectively.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 25-26, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (hereinafter Blankenship)(US 2018/0098187) in view of Lee et al. (hereinafter Lee)(US 2017/0171857).
	Regarding claim 19, Blankenship teaches all the particulars of the claim including assistance information from location server and also the number of ranges fro measured RSTD (P[0019], value range within which the RSTD range is estimated). Blankenship did not specify explicitly receiving, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD.  However, Lee teaches in an analogous art receiving, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD(item S101 in Fig. 8 and also table 10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD in order to have efficient reporting of RSTD vaues.

	Regarding claim 20, Blankenship in view of Lee teaches the method of claim 19, further comprising: measuring RSTD based on the PRS(Blanksenship: P[0096]); obtaining, from the at least one RSTD table, a reported RSTD value associated with the measured RSTD; and reporting, to the location server, the reported RSTD value(Fig. 8, S107 in Fig. 8).  
	Claims 25-26 and 31-32 are rejected for the same reason as set forth in claims 19-20, 19-20 respectively.
Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (hereinafter Blankenship)(US 2018/0098187) in view of Gallacher et al. (hereinafter Gallacher)(US 2018/0324738).
	Regarding claim 34, Blankenship teaches all the particulars of the claim except wherein each of the plurality of PRS resources is transmitted via a transmission (Tx) beam among a plurality of Tx beams of the same TRP. However, Gallacher teaches in an analogous art wherein each of the plurality of PRS resources is transmitted via a transmission (Tx) beam among a plurality of Tx beams of the same TRP (Fig. 5A and 5B). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to in order to have efficient reporting of RSTD vaues.
	Claim 35 is rejected for the same reason as set forth in claim 34.
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647